69 N.Y.2d 766 (1987)
The People of the State of New York, Respondent,
v.
Walter Shavers, Appellant.
Court of Appeals of the State of New York.
Argued January 13, 1987.
Decided February 10, 1987.
Colleen P. Cassidy and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney (Rona Feinberg and Norman Barclay of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*767At the time of defendant's custodial interrogation, the interrogating officer had actual knowledge that defendant had been arrested and processed in the officer's own precinct 6½ months earlier on felony charges. Because the prior arrest was relatively recent and concerned felony charges, the officer was obligated to make further inquiry (People v Bertolo, 65 N.Y.2d 111, 119; People v Smith, 54 N.Y.2d 954). The determination of the suppression court, affirmed by the Appellate Division and supported by this record was that the officer's inquiry, "Do you have an attorney", to which the defendant answered, "no", was sufficient to satisfy the People's obligation. Under the circumstances of this case, it was reasonable for the officer to rely on defendant's denial of counsel, and no additional inquiry was required (People v Lucarano, 61 N.Y.2d 138).
Order affirmed in a memorandum.